Dissenting Opinion, by
Flood, J.:
In this case the board refused compensation because of excessive absences, but made no finding as to the reasons for the absences. It appears from the record, as stated in the majority opinion, that these absences were due to illness and therefore, do not constitute wilful misconduct. Flynn Unemployment Compensation *350Case, 174 Pa. Superior Ct. 71, 98 A. 2d 490 (1953). Nor was there any failure to give notice.
The things which the court finds to be wilful misconduct were apparently not considered by the board and no findings were made with regard to them. I see no evidence in the record that the claimant was feigning illness. In fact, the employer’s representative said he knew he was under the doctor’s care and was flushed and shaking when he asked to go home on June 14th. There was no claim by the employer, no evidence and no finding that the claimant was discharged because he failed to see the company doctor twenty-two days earlier. If this failure was wilful misconduct, which seems unlikely under the evidence, it was not the cause of his discharge. Nor is there any finding that his illness was such as to make him unavailable for suitable work.
Montgomery, J., joins in this dissent.